            Case 4:20-cv-06141-YGR Document 15 Filed 10/27/20 Page 1 of 2



 1   EILEEN R. RIDLEY, CA Bar No. 151735
       eridley@foley.com
 2   MEGAN O. CURRAN, CA Bar No. 273052
       mcurran@foley.com
 3   FOLEY & LARDNER LLP
     555 CALIFORNIA STREET
 4   SUITE 1700
     SAN FRANCISCO, CA 94104-1520
 5   TELEPHONE: 415.434.4484
     FACSIMILE: 415.434.4507
 6
   Attorneys for Plaintiffs FPK Services
 7 LLC d/b/a HealthLabs.com; Fiyyaz
   Pirani; Mahvish Linares and Travis
 8 Davis

 9
                           UNITED STATES DISTRICT COURT
10
                         NORTHERN DISTRICT OF CALIFORNIA
11

12
   FPK SERVICES LLC D/B/A                      Case No. 4:20-cv-06141-YGR
13 HEALTHLABS.COM (A LIMITED LIABILITY
   COMPANY); FIYYAZ PIRANI (AN                 ORDER GRANTING PLAINTIFFS’
14 INDIVIDUAL); MAHVISH LINARES (AN            NOTICE OF VOLUNTARY
   INDIVIDUAL); AND TRAVIS DAVIS (AN           DISMISSAL WITHOUT
15 INDIVIDUAL);                                PREJUDICE; VACATING ORDER
                                               TO SHOW CAUSE
16                               Plaintiffs,
17              vs.
18   JOHN DOES 1-10,
19                             Defendants.
20

21

22

23

24

25

26

27

28

                      PLAINTIFFS’ NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE
                                                            Case No. 4:20-cv-06141-YGR
             Case 4:20-cv-06141-YGR Document 15 Filed 10/27/20 Page 2 of 2



 1         PLEASE TAKE NOTICE THAT pursuant to Federal Rule of Civil Procedure
 2   41(a)(1)(A)(i), Plaintiffs FPK Services LLC d/b/a HealthLabs.com (“HealthLabs”),
 3   Fiyyaz Pirani, Mahvish Linares, and Travis Davis (collectively “Plaintiffs”) voluntarily
 4   dismiss the above-captioned action against John Does 1-10. Such dismissal shall be
 5   without prejudice, with each side to bear its own costs and fees.
 6
     DATED: October 22, 2020                 FOLEY & LARDNER LLP
 7                                           Eileen R. Ridley
 8                                           Megan O. Curran

 9

10
                                             /s/ Eileen R. Ridley
11                                           Eileen R. Ridley
                                             Attorneys for Plaintiffs FPK Services LLC
12                                           d/b/a HealthLabs.com; Fiyyaz Pirani;
                                             Mahvish Linares and Travis Davis
13

14

15                                          ORDER
16

17    Based on the foregoing, this action is DISMISSED WITHOUT PREJUDICE. The Order to Show
18    Cause re: Dismissal is RECALLED AND VACATED.
      IT IS SO ORDERED.
19
      Dated: October 27, 2020                 ___________________________________
20
                                              YVONNE GONZALEZ ROGERS
21                                            UNITED STATES DISTRICT JUDGE

22

23

24

25

26

27

28

                      PLAINTIFFS’ NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE
                                            -1-             Case No. 4:20-cv-06141-YGR
